Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 10/25/2021.
Claims 19-22 have been added.
Claims 1-22 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 10/25/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-18 rejection under 35 USC § 103 (a):
Applicant argues that “Independent claim 1 recites, in part, a mobile application associated with a user account that when executed on a mobile device is configured to: receive one or more images of one or more coupons captured using the mobile device, wherein the one or more coupons are physical coupons; [and] transmit the one or more images of the one or more coupons ... over a network. Independent claims 6, 10, and 15 recite similar features. Carpenter, Mariotti, and their combination fail to disclose or suggest at least these features of claims 1, 6, 10, and 15 (page 1/5)”. 
Examiner disagrees.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Carpenter’ s reference was used to address the concept of process and extract information about items purchased based on a digitized receipt and providing offers to user based on the extracted information. 
Carpenter in at least paragraph 79 discloses a campaign offers and rewards system includes a receipt intelligence engine 14 with receipt processing that extracts information about items purchased based on a digitized receipt from at least one of a shopping trip and an electronic receipt  from an online or offline transaction. The receipt is a physical or an electronic receipt and is from an online or offline transaction.

Mariotti also in at least paragraph 41 discloses  At block 660, the camera phone 102 communicates with the legacy accounting system 167 (of FIG. 1) of the store to credit back the savings to the consumer's account. It is noted that the operation of block 660 may be performed through the server 104 (of FIG. 1) with wireless data connectivity, short message service (SMS), or a connection to a computer that has access to the Internet. The process 600 then terminates until a next receipt is presented to the camera phone 102 for coupon redemption.

Therefore, Carpenter, Mariotti, and their combination DID NOT fail to disclose or suggest the claimed features of claims 1, 6, 10, and 15, and the claim rejection of claims 1-18 over the cited prior art under 35 USC § 103 (a) is maintained.
Applicant argues that “ Since Carpenter teaches away from the modification proposed by the Office Action, the combination of Carpenter and Mariotti fails to disclose each and every feature of independent claims 1, 6, 10, and 15 (page 3/5)”.
Examiner disagrees.  It has been held that [A] reference will teach away if it suggests that  the line of development flowing from the reference's disclosures is unlikely to  be productive of the result sought by the applicant (In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).
Also, it has been held that Test of obviousness is not whether features of secondary reference may be bodily incorporated into primary reference's structure, nor whether claimed invention is expressly suggested in any one or all of references; rather, test is what combined teachings of references would have suggested to those of ordinary skill in art (In re Keller, 208 USPQ 871 (CCPA 1981)).
Therefore, Carpenter, Mariotti, and their combination DID NOT fail to disclose or suggest the claimed features of claims 1, 6, 10, and 15, and the claim rejection of claims 1-18 over the cited prior art under 35 USC § 103 (a) is maintained.
Applicant argues that “A proposed modification of the prior art is not obvious if the proposed modification would render the prior are unsatisfactory for its intended purpose or fundamentally change the principle of operation of the prior art invention being modified. (MPEP § 2143.01(V)&(VI)). Accordingly,Page 11 of 12 Application. No. 15/974,275independent claims 1, 6, 10, and 15 are non-obvious for these additional reasons. For at least the reasons presented above, the cited combination of Carpenter and Mariotti fails to render obvious independent claims 1, 6, 10, and 15. Thus, claims 1, 6, 10, and 15, and the claims dependent therefrom, are patentable. Accordingly, it is respectfully submitted that the rejection of claims 1-18 is overcome and should be withdrawn (page 4/5)”. 
Examiner disagrees.  As per Applicant’s specification “The mobile application 123 can generate a user interface for accepting user input and is configured to control an integrated data acquisition device such as, but not limited to, a camera on user device to capture images of 
Hence, Carpenter’ s reference was used to address the concept of process and extract information about items purchased based on a digitized receipt and providing offers to user based on the extracted information. 
Carpenter in at least paragraph 79 discloses a campaign offers and rewards system includes a receipt intelligence engine 14 with receipt processing that extracts information about items purchased based on a digitized receipt from at least one of a shopping trip and an electronic receipt  from an online or offline transaction. The receipt is a physical or an electronic receipt and is from an online or offline transaction.
Also, it has been held that Test of obviousness is not whether features of secondary reference may be bodily incorporated into primary reference's structure, nor whether claimed invention is expressly suggested in any one or all of references; rather, test is what combined teachings of references would have suggested to those of ordinary skill in art (In re Keller, 208 USPQ 871 (CCPA 1981)).
Therefore, Carpenter, Mariotti, and their combination DID NOT fail to disclose or suggest the claimed features of claims 1, 6, 10, and 15, and the claim rejection of claims 1-18 over the cited prior art under 35 USC § 103 (a) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carpenter et al, US Pub No: US 20130103473 A1  in view of Mariotti, US Pub No: 2009/0234731 A1. 

Claims 1, 6, 10 and 15:
	Carpenter discloses:
receive one or more images of one or more receipts of previous transactions, and transmit the one or more images of the one or more coupons and the one or more images of the one or more receipts of previous transactions over a network  (see at least paragraphs 2, 23-24 and 79);
 a computing system in communication with the mobile device, the computing system configured to execute a processing module that when executed:
 receives, from the mobile device the one or more images of the one or more receipts of previous transactions, extracts from the one or more images of the one or more coupons, electronic coupon data representing a coupon code associated with each coupon, determines whether each coupon is valid based on the electronic coupon data (See at least paragraphs 79, 82, 182 and claims (1 and 10);
identifies one or more items in the one or more receipts of previous transactions that are associated with the one or more coupons, and Page 3 of 12 Application. No. 15/974,275 Response to Final Office Action applies automatically, when the coupon is determined as a valid coupon, a credit associated with the one or more coupons to the user account based on the identified one or more items; and 
one or more databases communicatively coupled to the computing system and holding user account information, item information and electronic coupon data;
See at least paragraphs 79, 82, 182 and claims (1 and 10);
 Carpenter does not specifically disclose, but Mariotti however discloses:
receive one or more images of one or more coupons captured using the mobile device, wherein the one or more coupons are physical coupons, transmit the one or more images of the one or more coupons over a network; a computing system in communication with the mobile device, the computing system configured to execute a processing module that when executed: receives, from the mobile device the one or more images of the one or more coupons, extracts from the one or more images of the one or more coupons, electronic coupon data representing a coupon code associated with each coupon, determines whether each coupon is valid based on the electronic coupon data; identifies one or more items that are associated with the one or more coupons and available for sale, and adds automatically, when the coupon is determined as a valid coupon, the one or more items to an online order for a user associated with the user account; and one or more databases communicatively coupled to the computing system and holding user account information, item information and electronic coupon data
See at least paragraphs 36-42;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for campaign offers and rewards with offer serving engine based on digitized receipt data of Carpenter, the ability to include  the Method for Using a camera Phone 

Claims 2 and 11:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
Carpenter does not specifically disclose, but Mariotti however discloses:
wherein a user associated with the user account is notified of the credit (see at least paragraph 36); 114826-91902 (1128US01)  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for campaign offers and rewards with offer serving engine based on digitized receipt data of Carpenter, the ability to include  the Method for Using a camera Phone to acquire, store, manage and redeem discount coupons as taught by  Mariotti, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers and consumers with an integrated real time loyalty program based on digitized previous receipts of purchases) of the combination were predictable.

Claims 3 and 12:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
Carpenter further discloses:
wherein the credit is in the form of a gift card dispensed to a user associated with the user account ( see at least paragraph 185);

Claims 4 and 13:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
Carpenter further discloses:
wherein the coupon code includes a qualified item code and a coupon redemption value, and the processing module when executed:
extracts electronic item data representing an item code associated with each item listed on a receipt associated with the user account;
determines whether the item is a qualified item based on the item data and the qualified item code included in the coupon code of each valid coupon; and 
reduces a receipt total of a receipt by the coupon redemption value when the item is determined as a qualified item;
See at least paragraphs 8, 10, 79, 82, 147, 182 and claims (1 and 10);

Claims 5 and 14:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
Carpenter does not specifically disclose, but Mariotti however discloses:
wherein the coupon code further includes an expiration date, and the processing module when executed determines whether the coupon is expired based on the expiration date and a current date (see at least paragraph 36);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for campaign offers and rewards with offer serving engine based on digitized receipt data of Carpenter, the ability to include  the Method for Using a camera Phone to acquire, store, manage and redeem discount coupons as taught by  Mariotti, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers and consumers with an integrated real time loyalty program based on digitized previous receipts of purchases) of the combination were predictable.

Claims 7-9 and 16-18:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
 Carpenter further discloses:
wherein the online order is an existing order;
wherein the online order is a new order initiated by the computing system following a determination that no online order associated with the user account is pending;
wherein the user is notified of the online order additions and a value of the coupons as applied to the order through the mobile application;
See at paragraphs 8, 10, 79, 82, 147;

Claims 19-22:
The combination of Carpenter/ Mariotti discloses the limitations as shown above.
 	Carpenter does not specifically disclose, but Mariotti however discloses:
wherein the one or more coupons are physical coupons printed on a medium for physical distribution (see at least paragraph 20);


Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	/AFAF OSMAN BILAL AHMED/               Primary Examiner, Art Unit 3682